FRICK, J.
I unhesitatingly and heartily concur in the encomium of the CHIEF JUSTICE on man’s faithful and loyal friend and companion, the dog. In view of my vivid recollection of the early days on a pioneer farm in Iowa where my only playmate and companion was old faithful Carolus, I could not do otherwise. Many a cold day his fur provided warmth, and his fleas kept me active. After conceding everything that is said of the dog, however, I nevertheless cannot overlook the fact of the dog’s natural and inherent propensities. Á dog, even one with “human eyes,” when roaming the streets, cannot be regarded the same as a human being or a child. A dog roaming at large on the city streets is largely a nuisance. But be that-as it may, the presumption is that a dog while running at large on the streets will take care of himself, and the general experience of men is that he does so. One driving upon the streets therefore may act *68upon sucli presumption. Henry v. St. Paul City Ry., 109 Minn. 503, 124 N. W. 245, 134 Am. St. Rep. 794, and eases there cited. See, also, Dickerman v. Consolidated Co., 79 Conn. 427, 65 Atl. 289, 8 Ann. Cas. 417; Jemison v. Southwestern Ry. Co., 75 Ga. 444, 58 Am. Rep. 476; Jones v. Bond (C. C.) 40 Fed. 281; Moore v. Charlotte Elec. Ry., 136 N. C. 554, 48 S. E. 822, 67 L. R. A. 470; Wallace v. Waterhouse, 86 Conn. 546, 86 Atl. 10, Ann. Cas. 1914B, 82. Those cases are cited merely to show that it is generally recognized by the courts that the presumption prevails that a dog will take care of himself, and that a driver of any vehicle may act upon such presumption until the contrary appears. That fact, however, does not authorize a driver who drives a vehicle on the streets to willfully or recklessly run over a dog; nor to run his vehicle in violation of a statute; and in such' event, if he injures even a dog, to claim immunity. That the defendant did drive recklessly and in violation of a statute is alleged in the complaint, and found by the court. I therefore concur in the affirmance of the judgment upon the sole ground that in this case it is alleged and found that the dog was killed while the defendant was driving its automobile in violation of a statute and in a reckless maimer.